Shaw, C. J.
The sums claimed were received by the defendants as assignees, and, of course, not to the use of the insolvents at the time, but to be administered according to law. The gravamen of their complaint now is, that the defendants in their capacity as assignees omitted to debit themselves in their account with the debts'thus rightfully collected. This very liability arising from such omission is released. It would seem *245that both insolvents and creditors were content to settle on such accounts and statements, perhaps informal, as the assignees had then made, and were willing to take things as they stood, and release them from accounting. The assignees may have omitted to credit, as well as to debit themselves with particular items; and it might well happen that, if an exact account were taken, the items in question might have been offset and balanced by items to their credit. Whatever the motive might be, the effect of the release was to discharge the assignees, whether, upon a full account, there would be any balance due from them, or not. One of the plaintiffs, also, by a supplement to the release, stipulates to pay the assignees all costs they may be liable to pay on account of suits commenced by them.
But the plaintiffs rely on an assignment made on the same day by the assignees to one of the plaintiffs, of all the real and personal property, choses in action, and the proceeds thereof, except such parts thereof as may have been disposed of according to law.
This assignment does not in any respect counteract or affect the release. This reassignment is only to one of the plaintiffs. If he has any remedy, it is upon this assignment. If it creates a liability to account, he may still show that he has disposed of these sums now claimed, according to law. So if it were a reassignment to both, though it be admitted that the release and the assignment were parts of one and the same transaction, it does not defeat the release, because they are not repugnant, but may well stand together. Even, therefore, if there was any liability on the part of these defendants, the assignees, to the plaintiffs, if any promise may be implied by law to pay the money to them, it was released, and therefore this action for money had and received cannot be maintained.

Exceptions overruled.